             Case 2:19-cv-01006-AJS Document 13 Filed 09/24/19 Page 1 of 1
                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    OPERATING ENGINEERS LOCAL 66,                   )
    AFL-CIO AND pONSTRUCTION                        )
    INDUSTRY COMBINED FUNDS, INC., as               )    Civil Action No. 19-1006
    agent for the Operating Engineers Local 66      )
    Contribution Account,                           )    Judge Arthur J. Schwab
                                                    )
                           Plaintiff,               )
                                                    )
               V.                                   )
                                                    )
    ALLEGHENY HIGH LIFT, INC.,                      )
                                                    )
                          Defendant.                )

                                              ORDER OF COURT

            AND NOW, to wit, this       _l!J__~ of _\.- s. .
                                                     ......... ✓~""'-:;;.__-------'   2019, upon

    consideration of Plaintiffs Motion_ for Entry of Default Judgment and the Affidavit attached

    thereto, it is hereby ORpERED, ADJUDGED, and DECREED that said 1\:/lotion be, and hereby

0
                               I
    is GRANTED. Judgment is entered in favor of the Plaintiff, Operating Engineers Local 66, AFL-

    CIO and Construction l,ndustry Combined Funds, Inc. and against the Defendant, Allegheny

    High Lift, Inc.,_ in the amount of $8,416.89.




                                                               ~
                                                         The Honorable Arthur J. Schwab
                                                         United States District Judge




    TADMS:5200299-1 017020-156441




0
